Title: To George Washington from John Hancock, 31 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 31st 1776.

The enclosed Resolves, which I do myself the Honour of transmitting, are so explicit, that I need only refer your Attention to them.
You will please to give such Orders, with Regard to building Boats for the Service of the Flying Camp, as you shall judge necessary. A Copy of Genl Mercer’s Letter to Congress on this Subject, you have enclosed.
I have wrote to the Council of Safety of this State to forward to Genl Mercer ten six Pounders, and an equal Number of four Pounders, with the greatest Expedition.
Your Favour of the 29th came safe to Hand, and was immediately laid before Congress. I have forwarded to Generals Schuyler and Mercer a Copy of the enclosed Resolves, as far as they relate to their respective Departments. I have the Honour to be with Sentiments of the greatest Respect & Esteem Sir your most obed. & very hble Servt

John Hancock Presidt


P.S. Upon conversing with Genl Sullivan, and stating to him the Reasons of Congress promoting Genl Gates over him, he desired Me to move for Leave to withdraw his Application to resign—in which the Congress have acquiesced. He has now

Orders to repair to New York, where you will please to assign him such Post of Duty as you shall think proper.

